     21-30107-hcm Doc#4 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                    Notice Pg 1 of 4

 Information to identify the case:
 Debtor
                PDG Prestige, Inc.                                                         EIN:   82−5472295
                Name

 United States Bankruptcy Court     Western District of Texas                               Date case filed for chapter:       11      2/15/21

 Case number:       21−30107−hcm


Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       PDG Prestige, Inc.


  2. All other names used in the
     last 8 years


  3. Address                                  780 N Resler Drive, Suite B
                                              El Paso, TX 79912

  4. Debtor's attorney                        Jeff Carruth                                               Contact phone 713−341−1158
      Name and address                        Weycer Kaplan Pulaski & Zuber, P.C.
                                              25 Greenway Plaza, #2050                                   Email: jcarruth@wkpz.com
                                              Houston, TX 77046

  5. Bankruptcy clerk's office                                                                            Hours open:
      Documents in this case may be filed                                                                 Monday − Friday 8:00 AM − 4:00 PM
      at this address.
      You may inspect all records filed in    511 E. San Antonio Ave., Rm. 444
      this case at this office or online at   EL PASO, TX 79901                                           Contact phone (915) 779−7362
      https://pacer.uscourts.gov. See Court
      website for electronic filing                                                                       Date: 2/18/21
      information: www.txwb.uscourts.gov.


  6. Meeting of creditors                                                                                Location:
      The debtor's representative must    March 18, 2021 at 09:00 AM
      attend the meeting to be questioned                                                                Phone:(866)909−2905; Code:
      under oath.                         The meeting may be continued or adjourned to a later           5519921#
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
      required to do so.

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
     21-30107-hcm Doc#4 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                    Notice Pg 2 of 4
Debtor PDG Prestige, Inc.                                                                                                Case number 21−30107−hcm


  7. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     6/16/21
                                             unit):
                                             For a governmental unit:                                      Provided in Fed. R. Bankr. P. 3002 (c)(1)): not
                                                                                                           later than 180 days after the date of the order
                                                                                                           for relief)
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must     proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                            __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                          page 2
           21-30107-hcm Doc#4 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                          Notice Pg 3 of 4
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-30107-hcm
PDG Prestige, Inc.                                                                                                     Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 18, 2021                                               Form ID: 309F1                                                            Total Noticed: 12
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                   Recipient Name and Address
db                     +   PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196
aty                    +   Brad W. Odell, Mullin Hoard & Brown, LLP, PO Box 2585, Lubbock, TX 79408-2585
cr                     +   City bank, c/o Brad Odell, Mullin Hoard & Brown, LLP, P. O. Box 2585, Lubbock, TX 79408-2585
18140498               +   City Bank, c/o Brad W. Odell, Mullin Hoard and Brown, LLP, P.O. Box 2585, Lubbock, Texas 79408-2585
18140478               +   CityBank, c/o Brad O'Dell, Mullin Hoard Brown, 1500 Broadway St #700, Lubbock, TX 79401-3111
18140479               +   Dennis Crimmins, c/o Casey S. Stevenson, Scott Hulse, 201 East Main Drive #1100, El Paso, TX 79901-1340
18140480               +   Dona Ana County Treasurer, 845 N Motel Blvd., Las Cruces, TX 88007-8100
18140482               +   Michael Dixson, 780 N. Resler Drive Suite B, El Paso, TX 79912-7196
18140483               +   Springer Management, c/o Tom Springer, 500 S. Telshor Blvd., Las Cruces, TX 88011-4613

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: jcarruth@wkpz.com
                                                                                        Feb 19 2021 02:03:00      Jeff Carruth, Weycer Kaplan Pulaski & Zuber,
                                                                                                                  P.C., 25 Greenway Plaza, #2050, Houston, TX
                                                                                                                  77046
ust                        Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        Feb 19 2021 02:04:00      United States Trustee - EP12, U.S. Trustee's
                                                                                                                  Office, 615 E. Houston, Suite 533, P.O. Box 1539,
                                                                                                                  San Antonio, TX 78295-1539
18140481                   EDI: IRS.COM
                                                                                        Feb 19 2021 02:53:00      Internal Revenue Service, Special Procedures Staff
                                                                                                                  - Insolvency, P. O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:           /s/Joseph Speetjens
          21-30107-hcm Doc#4 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                         Notice Pg 4 of 4
District/off: 0542-3                                              User: admin                                                           Page 2 of 2
Date Rcvd: Feb 18, 2021                                           Form ID: 309F1                                                      Total Noticed: 12



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 18, 2021 at the address(es) listed
below:
Name                             Email Address
Brad W. Odell
                                 on behalf of Creditor City bank bodell@mhba.com memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

Jeff Carruth
                                 on behalf of Debtor PDG Prestige Inc. jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                                 USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 3
